


110 HR 821 IH: To amend part B of the Individuals with Disabilities

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 821
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Van Hollen (for
			 himself, Mr. Ferguson, and
			 Ms. Hooley) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend part B of the Individuals with Disabilities
		  Education Act to provide full Federal funding of such part.
	
	
		1.Short titleThis Act may be cited as the Everyone
			 Deserves Unconditional Access to Education (EDUCATE) Act.
		2.Amendment to
			 IDEASection 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)Funding
					(1)In
				generalFor the purpose of
				carrying out this part, other than section 619, there are authorized to be
				appropriated—
						(A)$12,068,264,000 or 19 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2008, and
				there are hereby appropriated $1,500,029,000 or 2.4 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2008, which
				shall become available for obligation on July 1, 2008, and shall remain
				available through September 30, 2009;
						(B)$13,781,789,000 or 21.2 percent of the
				amount determined under paragraph (2), whichever is less, for fiscal year 2009,
				and there are hereby appropriated $3,209,117,000 or 4.9 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2009, which
				shall become available for obligation on July 1, 2009, and shall remain
				available through September 30, 2010;
						(C)$15,738,479,000 or 23.5 percent of the
				amount determined under paragraph (2), whichever is less, for fiscal year 2010,
				and there are hereby appropriated $5,156,400,000 or 7.7 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2010, which
				shall become available for obligation on July 1, 2010, and shall remain
				available through September 30, 2011;
						(D)$17,972,975,000 or 26.2 percent of the
				amount determined under paragraph (2), whichever is less, for fiscal year 2011,
				and there are hereby appropriated $7,375,074,000 or 10.7 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2011, which
				shall become available for obligation on July 1, 2011, and shall remain
				available through September 30, 2012;
						(E)$20,524,716,000 or 29.1 percent of the
				amount determined under paragraph (2), whichever is less, for fiscal year 2012,
				and there are hereby appropriated $9,902,965,000 or 14 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2012, which
				shall become available for obligation on July 1, 2012, and shall remain
				available through September 30, 2013;
						(F)$23,438,744,000 or 32.4 percent of the
				amount determined under paragraph (2), whichever is less, for fiscal year 2013,
				and there are hereby appropriated $12,783,166,000 or 17.7 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2013, which
				shall become available for obligation on July 1, 2013, and shall remain
				available through September 30, 2014;
						(G)$26,766,497,000 or 36 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2014, and
				there are hereby appropriated $16,064,780,000 or 21.6 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2014, which
				shall become available for obligation on July 1, 2014, and shall remain
				available through September 30, 2015;
						(H)$30,566,712,000 or 40 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2015, and
				there are hereby appropriated $19,803,751,000 or 25.9 percent of the amount
				determined under paragraph (2), whichever is less, for fiscal year 2015, which
				shall become available for obligation on July 1, 2015, and shall remain
				available through September 30, 2016; and
						(I)40 percent of the amount determined under
				paragraph (2) for fiscal year 2016 and each subsequent fiscal year, and there
				are hereby appropriated 26.2 percent of the amount determined under paragraph
				(2) for fiscal year 2016 and each subsequent fiscal year, which shall become
				available for obligation (A) with respect to fiscal year 2016, on July 1, 2016,
				and shall remain available through September 30, 2017, and (B) with respect to
				each subsequent fiscal year, on July 1 of that fiscal year and shall remain
				available through September 30 of the succeeding fiscal year.
						(2)AmountThe amount referred to in each of
				subparagraphs (A) through (I) of paragraph (1) is—
						(A)the number of
				children with disabilities in the 2004–2005 school year in all States who
				received special education and related services—
							(i)aged 3 through 5
				if the States are eligible for grants under section 619; and
							(ii)aged 6 through
				21; multiplied by
							(B)40 percent of the
				average per-pupil expenditure in public elementary schools and secondary
				schools in the United States; adjusted by
						(C)the rate of annual
				change in the sum of—
							(i)85 percent of the
				population of all States described in subsection (d)(3)(A)(i)(II); and
							(ii)15 percent of the
				population of all States described in subsection
				(d)(3)(A)(i)(III).
							.
		3.OffsetsThe amounts appropriated in 611(i) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1411(i)), as amended by
			 section 2 of this Act, shall be expended consistent with pay-as-you-go
			 requirements.
		
